UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6416


MICHAEL BRUNELL FLANIGAN,

                Plaintiff – Appellant,

          v.

ELIZABETH PANAGUITEN, MLP; J. D. ALLEN, Clinical Director;
VANESSA P. ADAMS, Warden; HARRELL WATTS, Administrator
National Inmate Appeals; KIM WHITE, Southeast Regional
Director;    Y.    APONTE,    Assistant Health    Services
Administrator; S. DESROCHERS,

                Defendants – Appellees,

          and

UNITED STATES OF AMERICA, General Accounting Office; FEDERAL
BUREAU OF PRISONS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00169-MSD-TEM)


Submitted:   February 10, 2011              Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael Brunell Flanigan, Appellant Pro Se.       George Maralan
Kelley, III, Assistant United States Attorney, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Michael Brunell Flanigan appeals the district court’s

order    denying    relief     on   his       complaint     filed       pursuant       to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).          We have reviewed the record and find no

reversible     error.    Accordingly,         although      we    grant      Flanigan’s

motion   to    supplement     the   record,      we   affirm      for       the   reasons

stated by the district court.          Flanigan v. Panaguiten, No. 2:08-

cv-00169-MSD-TEM (E.D. Va. filed Feb. 2, 2010 & entered Feb. 3,

2010).     We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented        in   the     materials

before   the    court   and   argument        would   not   aid       the    decisional

process.

                                                                                  AFFIRMED




                                          3